DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on April 18, 2019, is the U.S. national stage of an international PCT application, filed on February 22, 2019, and claims priority to a foreign application, filed on October 9, 2018.
Response to Amendment
This Office action is in response to the amendment and remarks/arguments on March 3, 2021. Claim 33, 38, 45, and 50 were amended. Claims 34, 36, 37, 39, 41, 42, 46, 48, 49, 51, 53 and 54 were canceled. Claims 57-68 were added. Claims 33, 35, 38, 40, 43-45, 47, 50, 52 and 55-68 are pending for consideration in the present U.S. non-provisional application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR   1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin J. Leonard (Attorney of Record) on March 25, 2021.
Claims 33, 38, 45 and 50 are amended in the present U.S. non-provisional application as: 
Claim 33, lines 10-11 are amended as “a value of the monitoring type parameter includes a Packet Data Network (PDN) connectivity status of the one or group of UEs; and”.
and”.
Claim 45, lines 14-15 are amended as “a value of the monitoring type parameter includes a Packet Data Network (PDN) connectivity status of the one or group of UEs; and”.
Claim 50, lines 14-16 are amended as “the monitoring type parameter is a Packet Data Network (PDN) connectivity status parameter indicating a PDN connectivity status of the one or group of UEs; and”.
Allowable Subject Matter
Claims 33, 35, 38, 40, 43-45, 47, 50, 52 and 55-68 (Renumbered 1-24) are allowed. The following is an examiner’s statement of reasons for allowance. By the inclusion of the following limitations, the claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art:
the PDN connection information further includes an Access Point name, at least one of a UE Internet Protocol (IP) version 4 (lPv4) address or a UE IP version 6 (lPv6) address, or both, wherein the UE IPv6 address is replaced with a UE IPv6 prefix if a IPv6 full address is unavailable; 
the PDN type includes an IP type indicating a PDN connection of IP type or includes a non-IP type indicating a PDN connection of non-IP type; or 
the interface indication includes an Exposure function indicating a Service Capability Exposure Function (SCEF) or a Network Exposure Function (NEF) is used for a PDN connection towards an SCS/AS or an AF, or includes a PDN gateway indicating a PDN gateway is used for a PDN connection towards an SCS/AS or AF. 

Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476